Order entered August 12, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01080-CV

                                BRETT SHIPP, Appellant

                                             V.

             DR. RICHARD MALOUF AND LEANNE MALOUF, Appellees

                     On Appeal from the County Court at Law No. 3
                                 Dallas County, Texas
                         Trial Court Cause No. CC-12-06268-C

                                         ORDER
       Before the Court is appellees’ second unopposed motion for extension of time to file a

motion for rehearing. We GRANT the motion. Appellees’ motion for rehearing is due August

29, 2014.


                                                    /s/   JIM MOSELEY
                                                          JUSTICE